DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Acknowledgement is made of Applicant's claim amendments on 10/21/2022. The claim amendments are entered. Presently, claims 1-7 and 9-21 is pending. Claims 1, 3, 11, 12, 19, and 20 have been amended. Claim 8 was previously canceled. Claim 21 is newly added.  

Applicant has sufficiently amended claim 11 to address the lack of antecedent basis issue. Accordingly, the §112(b) rejection against it is withdrawn. 

Response to Arguments
Applicant's arguments filed on 10/21/2022 have been fully considered but they are not persuasive.

Applicant argues that the cited references in combination allegedly fails to cure the deficiencies because they do not teach the newly amended claim limitations (Applicant’s reply pgs. 8-9). While the cited references do not explicitly teach the newly amended claim limitations, their combination does teach the amended claim limitations when considered in conjunction with Moore, which has been incorporated into the rejection of the independent claims as necessitated by Applicant’s amendments. 
Applicant argues that Bolte allegedly does not teach previously pending claim 12 (Applicant’s reply pgs. 8-9). This argument is not persuasive because claim 12 has now been entirely amended such that the portion that Applicant is arguing about has been removed. As such, the argument against previously pending claim 12 is moot. 

Applicant states a reservation of the right to address the patentability of the dependent claims and states that the dependent claims are believed to depend from the independent claims, wherein the independent claims are allegedly allowable (Applicant’s reply pgs. 9-10). Applicant’s right is hereby acknowledged. Regarding the patentability of the dependent claims, as stated above and shown below, the dependent claims remain rejectable by virtue of their dependency from the independent claims, wherein the independent claims are rejectable under a new ground of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “at least some” in claims 1, 3, and 19-21 is a relative term which renders the claim indefinite. The term “at least some” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Specification paragraphs [0075] and [00131] state “at least some” mutable attributes can be changed, but does not provide a quantification amount/value for “at least some”. That is, it is not discernible from the specification or the claims what the amount/value is in order for it to sufficiently denote “at least some”. Accordingly, the claims are indefinite. 
The dependent claims of claim 1 are rejected by virtue of their dependency and because they do not provide further clarification on the issues.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 13-15, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lazarus et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2020/0226532, hereinafter Lazarus) in view of Bolte et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2018/0039946, hereinafter Bolte), Tavakolian et. al., “Learning to Detect Genuine versus Posed Pain from Facial Expressions using Residual Generative Adversarial Networks” (hereinafter Tavakolian), and Moore et al., “Explaining Deep Learning Models with Constrained Adversarial Examples” (hereinafter Moore). 

Regarding claim 1, Lazarus teaches:
A method, comprising: 
using at least one computer hardware processor to perform ([0201]-[0202] and [0205]: describing that the computer system includes a processor that can execute code.): 
applying a trained machine learning model to an input to obtain a first outcome ([0059], [0072], [0114], [0158], and [0185]: describing the use of trained machine learning (ML) model as part of a talent exchange system to an input to determine an output, e.g. ratings related to parties in a talent exchange system comprising a hiring talent platform.); 
determining whether the first outcome has a value in a set of one or more target values ([0054], [0084], and [0109]: describing that the talent exchange system can generate a first set of outcomes for target values, e.g. rating values.); and
when it is determined that the first outcome does not have a value in the set of one or more target values ([0092] and [0094]: describing that a rating is not within the specified threshold for determining target rating values.), 
….
the one or more attributes comprise a plurality of mutable attributes ([0058]: describing examples of mutable attributes, e.g. salary, location, etc.) and at least one immutable attribute ([0077] and [0120]: describing examples of immutable attributes, e.g. names, employment and work history, etc.)….

While the cited reference Lazarus teaches the above limitations of claim 1, it does not explicitly teach: “generating a counterfactual input at least in part by…, wherein generating the counterfactual input comprises: applying the … neural network model to the input to obtain a corresponding output, wherein: the corresponding output indicates changes to be made to one or more values of one or more attributes of the input to obtain the counterfactual input, …, and applying the trained machine learning model to the counterfactual input produces a second outcome having a value in the set of one or more target values; …; and generating feedback based on the counterfactual input”. Bolte teaches:
“generating a counterfactual input at least in part by …, wherein generating the counterfactual input comprises: applying the …neural network model to the input to obtain a corresponding output (Bolte [0097]-[0098], [0106], [0141], and [0150]: describing an artificial intelligence (AI) engine that is applied to inputs comprising attributes in a user/candidate profile to provide personalized recommendations of changes/updates to the inputs (i.e., counterfactuals) for profile improvement to attain desired career goals output. Wherein the AI engine comprises a neural network (Bolte [0169]).), wherein:  
the corresponding output indicates changes to be made to one or more values of one or more attributes of the input to obtain the counterfactual input (Bolte [0144] and [0150]-[0151]: describing a backwards and forwards feasibility computation by the AI engine to determine outputs based on changes to attributes in a user profile when trying to attain the desired career goals.), …, and 
applying the trained machine learning model to the counterfactual input produces a second outcome having a value in the set of one or more target values (Bolte [0150]-[0153]: describing that the “artificial intelligence-based reinforcement learning engine 1800 … is configured to determine backwards or forwards feasibility associated with a career path”. Wherein the feasibility paths computation comprises changes to the inputs based on the desired career path/goal, with the changed input denoting a counterfactual and the desired career path denoting a target value (Bolte [0147]-[0149] and previous citations). The AI engine performs the feasibility paths computation to generate an additional outcome, e.g. number of transition months to attain the desired career path/goal (Bolte [0152]). The AI engine being continuously updated and revised based on updated data as part of a “feedback loop”, i.e. the AI engine is being continually trained (Bolte [0147] and [0153]).); and 
…;
generating feedback based on the counterfactual input (Bolte [0153] and [0161]: describing a feedback loop for the AI engine, as well as statistical computations regarding the recommendations. See also Bolte [0135]: describing an example wherein the AI engine can perform a feedback action such as updating certain attributes, e.g. compensation/ salary, in the user profile as part of the recommendation process to achieve a desired career goal. See also Bolte [0097]: describing that the system can provide insights such as implications of taking certain actions.)”. 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the process of applying the machine learning model in the cited reference to include the alternate/counterfactual inputs in Bolte. Doing so would enable the implementation of a “career data analysis systems and methods... In one implementation, a processing system receives data associated with a career path and receives data associated with a candidate's career history. The processing system determines at least one of a suggested career position or a suggested salary associated with the candidate based on the data associated with the career path and the data associated with the candidate's career history.” (Bolte Abstract).

While the cited references in combination teach the above limitations of claim 1, they do not explicitly teach: “using a residual generative adversarial network model including a generator neural network model, the generator neural network model trained using a discriminator neural network model” on lines 8-11 and “generator” on line 12. Tavakolian teaches: 
“using a residual generative adversarial network model including a generator neural network model (Tavakolian Part III Section B: describing a “residual generative adversarial network” (R-GAN) and its uses with the R-GAN including a generator, wherein the generator is a neural network model comprised of a plurality of neural layers. This is shown in Fig. 3.), the generator neural network model trained using a discriminator neural network model (Tavakolian Part III Section B: describing that the generator learns/is trained via a process comprising optimizing its parameters, wherein such parameters are based on an adversarial loss function and a classification loss function, which are determined by a discriminator. That is, the generator learns/is trained using the discriminator. Wherein the discriminator is a neural network model comprised of a plurality of neural layers. This is shown in Fig. 3.)”. 
“generator”: describing the generator as part of the R-GAN (Tavakolian Part III Section B). This is shown in Fig. 3.
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the process of applying the machine learning model with the alternate/counterfactual inputs in the combined cited references to include the R-GAN in Tavakolian. Doing so would enable a “Residual Generative Adversarial Network (R-GAN). The generator is coupled with a deep residual network that takes data with fine-grained details from the input. The residual representations are used to improve the original generator output by magnifying the areas with high variations. The discriminator has two parts, i.e., the adversarial part and the classification part.” (Tavakolian Fig. 3).

While the cited references in combination teach the above limitations of claim 1, they do not explicitly teach: “setting to zero a portion of the corresponding output indicating at least one change to at least one value of the at least one immutable attribute such that the corresponding output indicates changes only to values of at least some of the plurality of mutable attributes” on lines 22-25. Moore teaches: algorithms utilizing a method of Constrained Adversarial Examples (CADEX) that generates resulting outputs by setting a value of 0 to indicate for non-changeable attributes (i.e., immutable attributes) and setting a value of 1 for changeable attributes (i.e., mutable attributes) (Moore Sections 3-3.5). That is, the resulting output show portions for the attributes that are given a 1 or 0 to denote either no change or change, respectively. 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the process of applying the machine learning model with the alternate/counterfactual inputs and the R-GAN in the combined cited references to include the settings in Moore. Doing so would enable “a new method of generating counterfactual explanations, which instead of explaining why a particular classification was made explain how a different outcome can be achieved. This gives the recipients of the explanation a better way to understand the outcome, and provides an actionable suggestion. We show that the introduced method of Constrained Adversarial Examples (CADEX) can be used in real world applications, and yields explanations which incorporate business or domain constraints such as handling categorical attributes and range constraints” (Moore Abstract). Wherein this method can be applied for various applications, e.g., employment/hiring selection of candidates, banking for determining which candidates are eligible for a loan, etc. (Moore Section 1).   

Regarding claim 2, the rejection of claim 1 is incorporated. The cited references in combination do not explicitly teach: “wherein generating the counterfactual input further comprises: combining the corresponding output with the input to obtain the counterfactual input.” Bolte further teaches: that the AI engine provides various recommendations related to attain a desired career (i.e. output), wherein the recommendations comprises for example, suggestions of new/additional skills for the user in addition to the user’s current skill set that enables the user to attain the desired career (Bolte [0141], [0144], [0147]-[0153], and [0161]). The user’s current skill set being a part of the user’s current profile data, i.e. input (Bolte [0115]-[0116] and [0136]). Thus, the combination of the output with the input provides new/further data, wherein the new/additional data denotes a counterfactual input.).”
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the process of applying the machine learning model with the alternate/counterfactual inputs, the R-GAN, and the settings in the combined cited references to include the generation of the counterfactual input in Bolte. Doing so would enable the implementation of a “career data analysis systems and methods... In one implementation, a processing system receives data associated with a career path and receives data associated with a candidate's career history. The processing system determines at least one of a suggested career position or a suggested salary associated with the candidate based on the data associated with the career path and the data associated with the candidate's career history.” (Bolte Abstract).

Regarding claim 3, the rejection of claim 1 is incorporated. The cited references Lazarus, Bolte, and Tavakolian in combination do not explicitly teach: “wherein generating the counterfactual input further comprises: applying one or more realism rules to generate the counterfactual input, the one or more realism rules indicating whether the values of the at least some of the plurality of mutable attributes fall within a known data distribution”. Moore further teaches: algorithms utilizing a method of Constrained Adversarial Examples (CADEX) to apply constraints to generate counterfactual inputs, wherein the algorithms utilizing CADEX denote realism rules (Moore Sections 3-3.5). The algorithms utilizing CADEX determines a how close counterfactual inputs are to original inputs by, e.g., calculating a loss between respective outputs of the counterfactual and original inputs, wherein these inputs are associated with attributes that can be changed, i.e., mutable attributes (Moore Sections 3-3.5). 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the process applying the machine learning model with the alternate/counterfactual inputs and the R-GAN in the combined cited references to include the algorithms in Moore. Doing so would enable “a new method of generating counterfactual explanations, which instead of explaining why a particular classification was made explain how a different outcome can be achieved. This gives the recipients of the explanation a better way to understand the outcome, and provides an actionable suggestion. We show that the introduced method of Constrained Adversarial Examples (CADEX) can be used in real world applications, and yields explanations which incorporate business or domain constraints such as handling categorical attributes and range constraints” (Moore Abstract). Wherein this method can be applied for various applications, e.g., employment/hiring selection of candidates, banking for determining which candidates are eligible for a loan, etc. (Moore Section 1).   

Regarding claim 4, the rejection of claim 1 is incorporated. Lazarus teaches:
The method of claim 1, wherein the set of one or more target values is a discrete set of values ([0084] and [0106]: describing that the target rating values can be discrete values.), and 
wherein determining whether the first outcome has a value in the set of one or more target values comprises determining whether the first outcome has a value in the discrete set of values ([0084] and [0106]-[0107]: describing that a scoring result from the talent exchange system can be in set comprised of the discrete target rating values.).

Regarding claim 5, the rejection of claim 1 is incorporated. Lazarus teaches:
The method of claim 1, wherein the set of one or more target values comprises a single value ([0084] and [0106]: describing that the target ratings values can be a single value, e.g. from 1 to 5 or from 1 to 10.), 
and wherein determining whether the first outcome has a value in the set of one or more target values comprises determining whether the first outcome has the single value ([0084]-[0085] and [0106]: describing that the exchange system can be configured to calculate the ratings values, wherein such values can be a single value.).

Regarding claim 6, the rejection of claim 1 is incorporated. Lazarus teaches:
The method of claim 1, wherein the set of one or more target values comprises a continuous set of values ([0084] and [0086]-[0090]: showing a continuous set of scoring target values.).

Regarding claim 7, the rejection of claim 1 is incorporated. Lazarus teaches:
The method of claim 1, wherein the trained machine learning model comprises a trained machine learning classifier ([0059], [0072], and [0133]: describing the training machine a learning model wherein the model can be a “classifier model” that “may be trained on data and used to classify parties based on data collected about the parties”.).
	
Regarding claim 13, the rejection of claim 1 is incorporated. The cited reference Lazarus does not explicitly teach: “wherein generating the feedback based on the counterfactual input comprises: generating a recommendation that a user consider making one or more of the changes indicated in the corresponding output of the Bolte further teaches: generating recommendations for users/candidates to consider making, such as changes to their skills, qualifications, etc. that correspond to the desired career goals output such as higher wages, positions, etc. as indicated by the AI engine for career analysis (Bolte [0094]-[0098], [0100]-[0103], and [0106]-[0107]). See also [0144] and [0147]-[0151]: further describing the recommendations and changes using the AI engine. 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the process of applying the machine learning model in the cited reference to include the recommendations in Bolte. Doing so would enable the implementation of a “career data analysis systems and methods... In one implementation, a processing system receives data associated with a career path and receives data associated with a candidate's career history. The processing system determines at least one of a suggested career position or a suggested salary associated with the candidate based on the data associated with the career path and the data associated with the candidate's career history.” (Bolte Abstract).

While the cited reference Bolte teaches the above limitation of claim 13, it does not explicitly teach: “generator”. Tavakolian further teaches: the generator (Tavakolian Part III Section B). This is shown in Fig. 3.
	Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the feedback generation in the cited reference to include the generator in Tavakolian. Doing so would enable a “generator [that] is coupled with a deep residual network that takes data with fine-grained details from the input. The residual representations are used to improve the original generator output by magnifying the areas with high variations.” (Tavakolian Fig. 3).

Regarding claim 14, the rejection of claim 13 is incorporated. The cited reference Lazarus does not explicitly teach: “generating an explanation indicating an impact of making the one or more of the changes indicated in the corresponding output of the … neural network model.” Bolte further teaches:
48Docket No.: H0915.70013US01 an AI system that provide recommendation statements to the candidates to improve their careers or salary by taking a particular action (Bolte [0092], [0097]-[0098], and [0106]). Wherein the AI system comprises a neural network (Bolte [0169]).).
	Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the process of applying the machine learning model in the cited reference to include the recommendation statements in Bolte. Doing so would enable the implementation of a “career data analysis systems and methods... In one implementation, a processing system receives data associated with a career path and receives data associated with a candidate's career history. The processing system determines at least one of a suggested career position or a suggested salary associated with the candidate based on the data associated with the career path and the data associated with the candidate's career history.” (Bolte Abstract). 

While the cited reference Bolte teaches the above limitation of claim 14, it does not explicitly teach: “generator”. Tavakolian further teaches: the generator (Tavakolian Part III Section B). This is shown in Fig. 3.
	Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the recommendation statements in the cited reference to include the generator in Tavakolian. Doing so would enable a “generator [that] is coupled with a deep residual network that takes data with fine-grained details from the input. The residual representations are used to improve the original generator output by magnifying the areas with high variations.” (Tavakolian Fig. 3).
Regarding claim 15, the rejection of claim 1 is incorporated. Lazarus teaches:
The method of claim 1, wherein the trained machine learning model is associated with a hiring marketplace ([0055], [0059], and [0072]: describing that the talent exchange platform used for job hiring purposes can comprise machine learning models.), the input comprises a candidate profile associated with a candidate ([0077] and [0120]: describing that the user data can comprise name, email, or work history information, etc.), and ….

While the cited reference Lazarus teaches the above limitations of claim 15, it does not explicitly teach: “generating the counterfactual input comprises: generating a counterfactual candidate profile at least in part by applying the … neural network model to the candidate profile and values of one or more attributes associated with the hiring marketplace to obtain the corresponding output.” Bolte further teaches: that the AI engine comprising a neural network can be used to generate recommendations in correlation with updates to the candidate profile to help the candidate achieve a desired career goal, e.g. increased salary or position (Bolte [0135] and [0148]-[0149]). Similarly, see Bolte [0141] and [0161]: describing another example wherein changes to skills attributes can have a positive impact on the candidate’s ability to achieve the desired career goal. Wherein the AI engine can utilize a forward and backward feasibility process to generate the updates and trajectories to attain the desired career goals (Bolte [0150]-[0151]). 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the process of applying the machine learning model in the cited reference to include the generation of the alternate/counterfactual inputs in Bolte. Doing so would enable the implementation of a “career data analysis systems and methods... In one implementation, a processing system receives data associated with a career path and receives data associated with a candidate's career history. The processing system determines at least one of a suggested career position or a suggested salary associated with the candidate based on the data associated with the career path and the data associated with the candidate's career history.” (Bolte Abstract).
 
While the cited references in combination teach the above limitations of claim 15, they do not explicitly teach: “generator”. Tavakolian further teaches: the generator (Tavakolian Part III Section B). This is shown in Fig. 3.
	Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the process of applying the machine learning model with the generation of the alternate/counterfactual inputs in the combined cited references to include the generator in Tavakolian. Doing so would enable a “generator [that] is coupled with a deep residual network that takes data with fine-grained details from the input. The residual representations are used to improve the original generator output by magnifying the areas with high variations.” (Tavakolian Fig. 3).

Regarding claim 17, the rejection of claim 15 is incorporated. Lazarus teaches:
The method of claim 15, wherein the trained machine learning model comprises a trained machine learning classifier configured to determine whether the candidate is permitted to join the hiring marketplace ([0072]: describing that the ML model can be trained and used for classification purposes. Wherein the ML model can give a hire or rejection classification of the candidate from the job on the hiring marketplace that allows the candidate to join the marketplace or be removed from it ([0067]).).

Regarding claim 18, the rejection of claim 15 is incorporated. The cited reference Lazarus does not explicitly teach: “wherein generating the feedback based on the counterfactual input comprises: generating a recommendation that the candidate consider making one or more of the changes indicated in the corresponding output of the Bolte further teaches: generating recommendations for users/candidates to consider making, such as changes to their skills, qualifications, etc. that correspond to the desired career goals output such as higher wages, positions, etc. as indicated by the AI engine for career analysis (Bolte [0094]-[0098], [0100]-[0103], and [0106]-[0107]). See also [0144] and [0147]-[0151]: further describing the recommendations and changes using the AI engine. 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the process of applying the machine learning model in the cited reference to include the recommendations in Bolte. Doing so would enable the implementation of a “career data analysis systems and methods... In one implementation, a processing system receives data associated with a career path and receives data associated with a candidate's career history. The processing system determines at least one of a suggested career position or a suggested salary associated with the candidate based on the data associated with the career path and the data associated with the candidate's career history.” (Bolte Abstract).

While the cited reference Bolte teaches the above limitation of claim 18, it does not explicitly teach: “generator”. Tavakolian further teaches: the generator (Tavakolian Part III Section B). This is shown in Fig. 3.
	Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the feedback generation in the cited reference to include the generator in Tavakolian. Doing so would enable a “generator [that] is coupled with a deep residual network that takes data with fine-grained details from the input. The residual representations are used to improve the original generator output by magnifying the areas with high variations.” (Tavakolian Fig. 3).

Regarding independent claim 19, claim 19 is substantially similar to independent claim 1 and therefore is rejected on the same grounds as claim 1. Claim 19 is a system claim that corresponds to method claim 1. 
A mapping is shown below for the limitations of claim 19 that differ from claim 1. Lazarus teaches:
A system comprising ([0055]: describing an exchange system.): 
at least one processor ([0201]: describing processors.);
at least one non-transitory computer readable storage medium storing instructions that when executed by the at least one processor, cause the at least one processor to perform a method comprising ([0205]: describing computer readable storage media and processors that can execute the instructions stored in the computer readable media.): …..

Regarding independent claim 20, claim 20 is substantially similar to independent claim 1 and therefore is rejected on the same grounds as claim 1. Claim 20 is a medium claim that corresponds to method claim 1. 
A mapping is shown below for the limitations of claim 20 that differ from claim 1. Lazarus teaches:
At least one non-transitory computer readable storage medium storing processor executable instructions that when executed by at least one processor, cause the at least one processor to perform a method comprising ([0205]: describing computer readable storage media and processors that can execute the instructions stored in the computer readable media.): ….

Regarding claim 21, the rejection of claim 1 is incorporated. The cited references Lazarus, Bolte, and Tavakolian in combination do not explicitly teach: “wherein generating the counterfactual input further comprises: applying one or more actionability rules to generate the counterfactual input, the one or more actionability rules indicating a number and/or magnitude of allowed changes to the values of the at least some of the plurality of mutable attributes”. Moore further teaches: describing algorithms utilizing a method of Constrained Adversarial Examples (CADEX) to apply constraints to generate counterfactual inputs, wherein the algorithms utilizing CADEX denote actionability rules (Moore Sections 3-3.5). The algorithms utilizing CADEX presenting a value of 1 to indicate allowed changes to attributes that can be changed, i.e., mutable attributes (Moore Sections 3-3.5).). 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the process of applying the machine learning model with the alternate/counterfactual inputs and the R-GAN in the combined cited references to include the algorithms in Moore. Doing so would enable “a new method of generating counterfactual explanations, which instead of explaining why a particular classification was made explain how a different outcome can be achieved. This gives the recipients of the explanation a better way to understand the outcome, and provides an actionable suggestion. We show that the introduced method of Constrained Adversarial Examples (CADEX) can be used in real world applications, and yields explanations which incorporate business or domain constraints such as handling categorical attributes and range constraints” (Moore Abstract). Wherein this method can be applied for various applications, e.g., employment/hiring selection of candidates, banking for determining which candidates are eligible for a loan, etc. (Moore Section 1).   

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lazarus et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2020/0226532, hereinafter Lazarus), Bolte et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2018/0039946, hereinafter Bolte), Tavakolian et. al., “Learning to Detect Genuine versus Posed Pain from Facial Expressions using Residual Generative Adversarial Networks” (hereinafter Tavakolian), and Moore et al., “Explaining Deep Learning Models with Constrained Adversarial Examples” (hereinafter Moore) in view of Munoz Delgado et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2021/0019572, hereinafter Munoz). 

Regarding claim 9, the rejection of claim 1 is incorporated. The cited references in combination do not explicitly teach: “wherein the generator neural network model was trained using the discriminator neural network model trained to distinguish real input from synthetic input generated by the generator neural network model”. Munoz teaches: that the generative model can generate “synthetic instances SI” and can then be trained via backpropagation losses based on a determination from a discriminative model, i.e. discriminator network, that distinguishes between synthetic and real data (Munoz [0055], [0067], and [0075]). Wherein the discriminative model can comprise a neural network (Munoz [0060]). 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the process of applying the machine learning model with the alternate/counterfactual inputs, the R-GAN, and the settings in the combined cited references to include the synthetic distinction using the networks in Munoz. Doing so would enable “[a] system for training a generative model and a discriminative model. The generative model generates synthetic instances from latent feature vectors by generating an intermediate representation from the latent feature vector and generating the synthetic instance from the intermediate representation. The discriminative model determines multiple discriminator scores for multiple parts of an input instance, indicating whether the part is from a synthetic instance or an actual instance.” (Munoz Abstract). 

Regarding claim 10, the rejection of claim 9 is incorporated. The cited references Lazarus, Bolte, Moore, and Munoz in combination do not explicitly teach: “wherein the generator neural network model and the discriminator neural network model were trained using an adversarial training approach”. Tavakolian further teaches: that the generator and the discriminator are trained via an adversarial process as part of the R-GAN (Tavakolian Part III Section B).
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the process of applying the machine learning model with the alternate/counterfactual inputs, the settings, and the synthetic distinction using the networks in the combined cited references to include the adversarial training in Tavakolian. Doing so would enable a “Residual Generative Adversarial Network (R-GAN). The generator is coupled with a deep residual network that takes data with fine-grained details from the input. The residual representations are used to improve the original generator output by magnifying the areas with high variations. The discriminator has two parts, i.e., the adversarial part and the classification part.” (Tavakolian Fig. 3). 

Regarding claim 11, the rejection of claim 1 is incorporated. Lazarus teaches:
The method of claim 1, wherein the … neural network model is a fully connected neural network ([0136]-[0137]: describing a trained neural network such as a recurrent neural network (RNN), wherein the RNN is a type of fully connected NN.).

While the cited reference Lazarus teaches the above limitation of claim 11, it does not explicitly teach: “generator”. Tavakolian further teaches: the generator (Tavakolian Part III Section B). This is shown in Fig. 3.
	Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the neural network in the cited reference to include the generator in Tavakolian. Doing so would enable a “generator [that] is coupled with a deep residual network that takes data with fine-grained details from the input. The residual representations are used to improve the original generator output by magnifying the areas with high variations.” (Tavakolian Fig. 3).

Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lazarus et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2020/0226532, hereinafter Lazarus), Bolte et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2018/0039946, hereinafter Bolte), Tavakolian et. al., “Learning to Detect Genuine versus Posed Pain from Facial Expressions using Residual Generative Adversarial Networks” (hereinafter Tavakolian), and Moore et al., “Explaining Deep Learning Models with Constrained Adversarial Examples” (hereinafter Moore) in view of Umer et al., “Deep Generative Adversarial Residual Convolutional Networks for Real-World Super-Resolution” (hereinafter Umer). 

Regarding claim 12, the rejection of claim 1 is incorporated. The cited references in combination do not explicitly teach: “the residual generative adversarial neural network model is trained using a regularization term to control proximity of an output data point relative to an input data point”. Umer teaches: regularization term comprising λ for measuring proximity between a solution and observations, i.e., between an output and an input (Umer Sections 3.1-3.2). Wherein the regularization term is part of the training process for a generative adversarial residual network (Umer Sections 1 and 3.3-3.4). 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the process of applying the machine learning model with the alternate/counterfactual inputs, the R-GAN, and the settings in the combined cited references to include the regularization term in Umer. Doing so would enable utilization of “a GAN [generative adversarial network] framework by minimizing the energy-based objective function with the discriminative and residual learning approaches” (Umer Section 5).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lazarus et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2020/0226532, hereinafter Lazarus), Bolte et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2018/0039946, hereinafter Bolte), Tavakolian et. al., “Learning to Detect Genuine versus Posed Pain from Facial Expressions using Residual Generative Adversarial Networks” (hereinafter Tavakolian), and Moore et al., “Explaining Deep Learning Models with Constrained Adversarial Examples” (hereinafter Moore) in view of Pratap et. al. (WIPO No. WO 2019/108133, hereinafter Pratap). 

Regarding claim 16, the rejection of claim 15 is incorporated. The cited references in combination do not explicitly teach: “wherein the trained machine learning model comprises a trained machine learning classifier configured to generate output used for ranking the candidate relative to one or more other candidates participating in the hiring marketplace”. Pratap teaches: a talent management platform that comprise various models, e.g. a classification model that that can estimate probabilities (Pratap pg. 26, lines 37-43) as well as a benchmark model (Pratap pg. 27 Overview section) and a performance model (Pratap pg. 21, lines 15-25). Wherein the models can be used to categorize/rank the candidates as compared to other candidates (Pratap pg. 29, lines 1-5) and can include machine learning that can be trained (Pratap pg. 17, lines 9-13; pg. 21, lines 26-30; and pg. 29, lines 40-45). 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the process of applying the machine learning model with the alternate/counterfactual inputs, the R-GAN, and the settings in the combined cited references to include the ranking in Pratap. Doing so would enable “computer based techniques for calculating scores for an employee or potential employee to determine their suitability for an available job position, and a platform to support such techniques” (Pratap pg. 1, lines 1-5). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon are considered pertinent to Applicant's disclosure:
Wang et al. (U.S. Pat. App. Pre-Grant Pub. No. 2021/0350239)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELENE A HAEDI whose telephone number is (571)270-5762. The examiner can normally be reached M-F 11 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ RIVAS can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.H./Examiner, Art Unit 2128                                                                                                                                                                                                        

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128